         Case 1:20-cr-00563-JPO Document 75 Filed 11/16/20 Page 1 of 1

                                                                                            March 31, 2020


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                              X
UNITED STATES OF AMERICA,                                       CONSENT TO PROCEED
                                                                BY TELECONFERENCE
                    -v-
                                                                20 -CR- 563                   (
                                                                                                  JPO
                                                                                                        )(
                                                                                                             SDA
                                                                                                                   )
Devon Smith               ,
                              Defendant(s).
                                              X

Defendant Devon Smith                                   hereby voluntarily consents
to participate in the following proceeding via teleconferencing:
X     Initial Appearance/Appointment of Counsel
X     Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
      Indictment Form)

      Preliminary Hearing on Felony Complaint

      Bail/Revocation/Detention Hearing

      Status and/or Scheduling Conference

      Misdemeanor Plea/Trial/Sentence


                                                                            Digitally signed by Valerie A.
                                                  Valerie A. Gotlib Gotlib
 /s/ Devon Smith by SDA                                             Date: 2020.11.04 15:14:56 -05'00'


Defendant’s Signature                             Defense Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)
Devon Smith                                       Valerie A. Gotlib
Print Defendant’s Name                            Print Defense Counsel’s Name


This proceeding was conducted by reliable teleconferencing technology.


 11/6/2020
Date                                              U.S. Magistrate Judge
